         Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 1 of 22

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Bang & Olufsen A/S

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                              20-CV-10416
 BANG & OLUFSEN A/S,

 Plaintiff                                         1) TEMPORARY RESTRAINING
                                                  ORDER; 2) ORDER RESTRAINING
 v.                                               MERCHANT STOREFRONTS AND
                                                     DEFENDANTS’ ASSETS WITH
 15626122961, 18520780903, ALICY2493, AMILA,      THE FINANCIAL INSTITUTIONS;
 ANDY BOUTIQUE STORE, BBLISHIWO, BLUE             3) ORDER TO SHOW CAUSE WHY
 SKY    GREEN      SEA,   BOOMLY,      BOYCE,      A PRELIMINARY INJUNCTION
 CAPFUYOU5703, CFORKTY, CZYOUTH0222,               SHOULD NOT ISSUE; 4) ORDER
 DEIDEI6666,     DHYYOUTH0113,      DSLKJFO5,        AUTHORIZING BIFURCATED
 DTYO31WW, DUXIAOXUELN99075, ESEPRENY               AND ALTERNATIVE SERVICE;
 BABY'S, FFGHM, FGJD7UY63, FGSRTWARTAW,             AND 5) ORDER AUTHORIZING
 FGXXHGRT, FHGDTR, FHGRTRE, FLOWERTON,                 EXPEDITED DISCOVERY
 FLTYRJVRG, FULL CAT, GCJAETWRQWEQW,
 HAPPY-LXL,          HILLKY,         HIS983Y7,
 HOLLESPIRATE, HOME CHENKU, HOP WITH                       FILED UNDER SEAL
 YOUR FEELING, HOURMINU5, ILUMINATY,
 INABINE, IRNTBFDOE, ISNJA, JIANGKUN HOME
 STORE,       JIECHENGDIANZI,        JUNETRY,
 KUANGDUANG, LKSDJKGAL, LUOTIANXIU,
 MARICHU, NBSQ, NVMCFHSERT, PDORMMGDF,
 PEAHER,      PERSPECTIVE01,      PIPIXIADEAI,
 QITANGDASHENGSUN,         RENXINGBENSHAN,
 RRVTSPPPPP,      SALE     OFFICIAL     STORE,
 SANKUTOY20,                      SHOP-STORE,
 SOLEDABRAVOIMPORT,             SONGYUANYU,
 STT6556,      SUNCHENGJING,        SUNNY118,
 SUNSHINE WALL, SUNYANZHI, SZMLOVE,
 VCGJV, WANGSAN, WBT525, WEICHENPEN,
 WSP5322132, XIAOBINGFENGING, XULULUO,
       Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 2 of 22

XUMINGSHOP, YANHEMUKQ, YIFANG2015,
YUERNCVHF, ZHAOYALIN5155 and ZHOU12345,

Defendants
 Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 3 of 22

                             GLOSSARY


Term                  Definition
Plaintiff or Bang &   Bang & Olufsen A/S
Olufsen
Defendants            15626122961, 18520780903, alicy2493, amila, Andy
                      boutique store, BBlishiwo, Blue sky Green sea,
                      BOOMLY,          boyce,      capfuyou5703,        cforkty,
                      czyouth0222, deidei6666, dhyyouth0113, DSLKJFO5,
                      dtyo31ww, duxiaoxueln99075, Esepreny Baby's,
                      FFGHM, fgjd7uy63, fgsrtwartaw, fgxxhgrt, fhgdtr,
                      fhgrtre, flowerton, fltyrjvrg, full cat, gcjaetwrqweQW,
                      Happy-LXL, HILLKY, his983y7, hollespirate, Home
                      ChenKu, hop with your feeling, hourminu5, Iluminaty,
                      InaBine, irntbfdoe, ISNJA, jiangkun home store,
                      jiechengdianzi, junetry, kuangduang, lksdjkgal,
                      luotianxiu, Marichu, NBsq, nvmcfhsert, pdormmgdf,
                      peaher, Perspective01, pipixiadeai, qitangdashengsun,
                      renxingbenshan, rrvtsppppp, SALE Official Store,
                      sankutoy20,        shop-store,        soledabravoimport,
                      songyuanyu, stt6556, sunchengjing, Sunny118,
                      Sunshine wall, sunyanzhi, szmLOVE, VCGJV,
                      wangsan,      wbt525,      weichenpen,       wsp5322132,
                      Xiaobingfenging, xululuo, xumingshop, YanhemukQ,
                      YIFang2015,       yuerncvhf,       zhaoyalin5155      and
                      zhou12345
Wish                  Wish.com, a San Francisco, California-based, online
                      marketplace and e-commerce platform owned by
                      ContextLogic, Inc., a Delaware corporation
                      (“ContextLogic”), that allows manufacturers and other
                      third-party merchants, like Defendants, to advertise,
                      distribute, offer for sale, sell and ship their retail
                      products, which, upon information and belief, primarily
                      originate from China, directly to consumers worldwide
                      and specifically to consumers residing in the U.S.,
                      including New York
Epstein Drangel       Epstein Drangel LLP, counsel for Plaintiff
New York Address      244 Madison Ave, Suite 411, New York, New York
                      10016
Complaint             Plaintiff’s Complaint filed on December 10, 2020
Application           Plaintiff’s Ex Parte Application for: 1) a temporary
                      restraining order; 2) an order restraining Merchant
                      Storefronts (as defined infra) and Defendants’ Assets
                      (as defined infra) with the Financial Institutions (as
                      defined infra); 3) an order to show cause why a
                      preliminary injunction should not issue; 4) an order
                      authorizing bifurcated and alternative service and 5) an
                      order authorizing expedited discovery filed on
                                    i
 Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 4 of 22

                       December 10, 2020
Serup Dec.             Declaration of Morten R. Serup in Support of Plaintiff’s
                       Application
Drangel Dec.           Declaration of Jason M. Drangel in Support of
                       Plaintiff’s Application
B&O Products           High-end luxury Danish consumer electronics,
                       including the BEOPLAY wireless earbuds, BEOPLAY
                       and BEOSOUND portable sneakers and BEOPLAY
                       headphones
B&O Marks              U.S. Trademark Registration Nos.: 3,106,984 for “

                             ” for a variety of goods in Classes 9, 20, 35, 37,


                       41 and 42; 1,007,565 for “             ” for a variety of
                       goods in Classes 7, 9, 11, 12 and 15; 3,063,786 for
                       “BANG & OLUFSEN” for a variety of goods in
                       Classes 9, 20, 35, 37, 41 and 42; 1,006,022 for “BANG
                       & OLUFSEN” for a variety of goods in Class 9;
                       4,489,925 for “BEOPLAY” for a variety of goods in
                       Classes 9, 20, 35, 36 and 38 and 2,340,801 for
                       “BEOSOUND” for a variety of goods in Class 9
Counterfeit Products   Products bearing or used in connection with the B&O
                       Marks, and/or products in packaging and/or containing
                       labels bearing the B&O Marks, and/or bearing or used
                       in connection with marks that are confusingly similar
                       to the B&O Marks and/or products that are identical or
                       confusingly similar to the B&O Products
Infringing Listings    Defendants’ listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with
                       online marketplace platforms such as Wish, as well as
                       any and all as yet undiscovered accounts with
                       additional online marketplace platforms held by or
                       associated with Defendants, their respective officers,
                       employees, agents, servants and all persons in active
                       concert or participation with any of them
Merchant Storefronts   Any and all User Accounts through which Defendants,
                       their respective officers, employees, agents, servants
                       and all persons in active concert or participation with
                       any of them operate storefronts to manufacture, import,
                       export, advertise, market, promote, distribute, display,
                       offer for sale, sell and/or otherwise deal in Counterfeit
                       Products, which are held by or associated with
                       Defendants, their respective officers, employees,
                       agents, servants and all persons in active concert or
                       participation with any of them
Defendants’ Assets     Any and all money, securities or other property or
                       assets of Defendants (whether said assets are located in
                       the U.S. or abroad)
                                    ii
 Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 5 of 22

Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as
                         ContextLogic, PayPal Inc. (“PayPal”), Payoneer Inc.
                         (“Payoneer”), PingPong Global Solutions, Inc.
                         (“PingPong”) and other companies or agencies that
                         engage in the processing or transfer of money and/or
                         real or personal property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly, by ContextLogic, such as Wish, as well as
                         any and all as yet undiscovered online marketplace
                         platforms and/or entities through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them manufacture, import, export, advertise,
                         market, promote, distribute, offer for sale, sell and/or
                         otherwise deal in Counterfeit Products which are
                         hereinafter identified as a result of any order entered in
                         this action, or otherwise




                                      iii
          Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 6 of 22



        On this day, the Court considered Plaintiff’s ex parte application for the following: 1) a

temporary restraining order; 2) an order restraining Merchant Storefronts and Defendants’ Assets

with the Financial Institutions; 3) an order to show cause why a preliminary injunction should not

issue; 4) an order authorizing bifurcated and alternative service and 5) an order authorizing

expedited discovery against Defendants, Third Party Service Providers and Financial Institutions

in light of Defendants’ intentional and willful offerings for sale and/or sales of Counterfeit

Products. 1 A complete list of Defendants is attached hereto as Schedule A, which also includes links

to Defendants’ Merchant Storefronts and Infringing Listings. Having reviewed the Application,

Declarations of Morten Serup and Jason M. Drangel, along with exhibits attached thereto and other

evidence submitted in support thereof, the Court makes the following findings of fact and

conclusions of law:

                       FACTUAL FINDINGS & CONCLUSIONS OF LAW

        1.          Bang & Olufsen, launched in 1925, is a high-end luxury Danish consumer

electronics company that designs audio products and television sets, which are distributed through

various channels of trade in the United States and abroad.

        2.          The most popular and successful B&O Products are the BEOPLAY wireless

earbuds, BEOPLAY and BEOSOUND portable speakers and BEOPLAY headphones. The

BEOPLAY wireless earbuds couple iconic design aesthetics with anodized aluminum, and feature

two built-in microphones on either side, with optimized passive noise cancelling for a top-notch

sound experience. The BEOPLAY wireless earbuds are easy to pocket with the slim case design and

have grooves on the earphones to improve the grip. The BEOPLAY headphones feature two

customized titanium drivers and Bang & Olufsen's proprietary digital signal processing (DSP) engine



1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.
                                                       1
          Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 7 of 22

and provide an unrivaled wireless listening experience.

        3.        The B&O Products are sold mainly by an extensive, independent retail network

across more than 100 countries and some major U.S. retailers, such as Amazon, Best Buy and Neiman

Marcus.

        4.        While Bang & Olufsen has gained significant common law trademark and other

rights in its B&O Marks and B&O Products through use, advertising and promotion, Bang & Olufsen

also protected its valuable rights by filing for and obtaining federal trademark registrations.

        5.      For example, Bang & Olufsen owns the following U.S. Trademark Registration Nos.:


U.S. Trademark Registration Nos.: 3,106,984 for “            ” for a variety of goods in Classes 9, 20,



35, 37, 41 and 42; 1,007,565 for “             ” for a variety of goods in Classes 7, 9, 11, 12 and 15;

3,063,786 for “BANG & OLUFSEN” for a variety of goods in Classes 9, 20, 35, 37, 41 and 42;

1,006,022 for “BANG & OLUFSEN” for a variety of goods in Class 9; and 4,489,925 for

“BEOPLAY” for a variety of goods in Classes 9, 20, 35, 36 and 38; and                    2,340,801 for

“BEOSOUND” for a variety of goods in Class 9.

        6.      Defendants are manufacturing, importing, exporting, advertising, marketing,

promoting, distributing, displaying, offering for sale or Counterfeit Product through Defendants’

User Accounts and Merchant Storefronts with Wish (see Schedule A for links to Defendants’

Merchant Storefronts and Infringing Listings);

        7.      Wish.com, a San Francisco, California-based, online marketplace and e-commerce

platform owned by ContextLogic, Inc., a Delaware corporation, that allows manufacturers and

other third-party merchants, like Defendants, to advertise, distribute, offer for sale, sell and ship

their retail products, which, upon information and belief, primarily originate from China, directly

to consumers worldwide and specifically to consumers residing in the U.S., including New York

                                                   2
          Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 8 of 22

         8.     Defendants are not, nor have they ever been, authorized distributors or licensees of

the B&O Products. Neither Plaintiff, nor any of Plaintiff’s authorized agents, have consented to

Defendants’ use of the B&O Marks, nor has Plaintiff consented to Defendants’ use of marks that

are confusingly similar to, identical to and constitute a counterfeiting or infringement of the B&O

Marks;

         9.     Plaintiff is likely to prevail on its Lanham Act and related common law claims at

trial;

         10.    As a result of Defendants’ infringements, Plaintiff, as well as consumers, are likely

to suffer immediate and irreparable losses, damages and injuries before Defendants can be heard

in opposition, unless Plaintiff’s Application for ex parte relief is granted:

          a. Defendants have offered for sale and sold substandard Counterfeit Products that

               infringe the B&O Marks;

          b. Plaintiff has well-founded fears that more Counterfeit Products will appear in the

               marketplace; that consumers may be misled, confused and disappointed by the quality

               of these Counterfeit Products, resulting in injury to Plaintiff’s reputation and

               goodwill; and that Plaintiff may suffer loss of sales for its B&O Products; and

           c. Plaintiff has well-founded fears that if it proceeds on notice to Defendants on this

               Application, Defendants will: (i) secret, conceal, destroy, alter, sell-off, transfer or

               otherwise dispose of or deal with Counterfeit Products or other goods that infringe

               the B&O Marks, the means of obtaining or manufacturing such Counterfeit Products,

               and records relating thereto that are in their possession or under their control, (ii)

               inform their suppliers and others of Plaintiff’s claims with the result being that those

               suppliers and others may also secret, conceal, sell-off or otherwise dispose of

               Counterfeit Products or other goods infringing the B&O Marks, the means of

               obtaining or manufacturing such Counterfeit Products, and records relating thereto

                                                   3
           Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 9 of 22

                that are in their possession or under their control, (iii) secret, conceal, transfer or

                otherwise dispose of their ill-gotten proceeds from its sales of Counterfeit Products

                or other goods infringing the B&O Marks and records relating thereto that are in their

                possession or under their control and/or (iv) open new User Accounts and Merchant

                Storefront under new or different names and continue to offer for sale and sell

                Counterfeit Products with little to no consequence;

          11.    The balance of potential harm to Defendants of being prevented from continuing to

profit from their illegal and infringing activities if a temporary restraining order is issued is far

outweighed by the potential harm to Plaintiff, its business, the goodwill and reputation built up in

and associated with the B&O Marks and to its reputations if a temporary restraining order is not

issued;

          12.    Public interest favors issuance of the temporary restraining order in order to protect

Plaintiff’s interests in and to its B&O Marks, and to protect the public from being deceived and

defrauded by Defendants’ passing off of their substandard Counterfeit Products as B&O Products;

          13.    Plaintiff has not publicized its request for a temporary restraining order in any way;

          14.    Service on Defendants via electronic means is reasonably calculated to result in

proper notice to Defendants.

          15.    If Defendants are given notice of the Application, they are likely to secret, conceal,

transfer or otherwise dispose of their ill-gotten proceeds from their sales of Counterfeit Products

or other goods infringing the B&O Marks. Therefore, good cause exists for granting Plaintiff’s

request for an asset restraining order. It typically takes the Financial Institutions a minimum of

five (5) days after service of the Order to locate, attach and freeze Defendants’ Assets and/or

Defendants’ Financial Accounts and it is anticipated that it will take the Third Party Service

Providers a minimum of five (5) days to freeze Defendants’ Merchant Storefronts. As such, the

Court allows enough time for Plaintiff to serve the Financial Institutions and Third Party Service

                                                    4
        Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 10 of 22

Providers with this Order, and for the Financial Institutions and Third Party Service Providers to

comply with the Paragraphs I(B)(1) through I(B)(2) and I(C)(1) of this Order, respectively, before

requiring service on Defendants.

        16.      Similarly, if Defendants are given notice of the Application, they are likely to

destroy, move, hide or otherwise make inaccessible to Plaintiff the records and documents relating

to Defendants’ manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or sale of Counterfeit Products. Therefore Plaintiff

has good cause to be granted expedited discovery.


                                               ORDER
        Based on the foregoing findings of fact and conclusions of law, Plaintiff’s Application is

hereby GRANTED as follows:

                                 I.    Temporary Restraining Order
A. IT IS HEREBY ORDERED, as sufficient cause has been shown, that Defendants are hereby

   restrained and enjoined from engaging in any of the following acts or omissions for fourteen

   (14) days from the date of this Order, and for such further period as may be provided by order

   of this Court:

   1)         manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

              displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products,

              or any other products bearing the B&O Marks and/or marks that are confusingly similar

              to, identical to and constitute a counterfeiting or infringement of the B&O Marks;

   2)         directly or indirectly infringing in any manner Plaintiff’s B&O Marks;

   3)         using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s B&O

              Marks to identify any goods or service not authorized by Plaintiff;

   4)         using Plaintiff’s B&O Marks and/or any other marks that are confusingly similar to the

              B&O Marks on or in connection with Defendants’ manufacturing, importing,
                                                   5
     Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 11 of 22

       exporting, advertising, marketing, promoting, distributing, offering for sale, selling

       and/or otherwise dealing in Counterfeit Products;

5)     using any false designation of origin or false description, or engaging in any action

       which is likely to cause confusion, cause mistake and/or to deceive members of the

       trade and/or the public as to the affiliation, connection or association of any product

       manufactured, imported, exported, advertised, marketed, promoted, distributed,

       displayed, offered for sale or sold by Defendants with Plaintiff, and/or as to the origin,

       sponsorship or approval of any product manufactured, imported, exported, advertised,

       marketed, promoted, distributed, displayed, offered for sale or sold by Defendants and

       Defendants’ commercial activities and Plaintiff;

6)     secreting, concealing, destroying, altering, selling off, transferring or otherwise

       disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any computer files,

       data, business records, documents or any other records or evidence relating to their

       User Accounts, Merchant Storefronts or Defendants’ Assets and the manufacture,

       importation, exportation, advertising, marketing, promotion, distribution, display,

       offering for sale and/or sale of Counterfeit Products;

7)     effecting assignments or transfers, forming new entities or associations, or creating

       and/or utilizing any other platform, User Account, Merchant Storefront or any other

       means of importation, exportation, advertising, marketing, promotion, distribution,

       display, offering for sale and/or sale of Counterfeit Products for the purposes of

       circumventing or otherwise avoiding the prohibitions set forth in this Order; and

8)     knowingly instructing any other person or business entity to engage in any of the

       activities referred to in subparagraphs I(A)(1) through I(A)(7) above and I(B)(1)

       through I(B)(2) and I(C)(1) below.



                                             6
        Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 12 of 22

B. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service

Providers and Financial Institutions are hereby restrained and enjoined from engaging in any of

the following acts or omissions for fourteen (14) days from the date of this order, and for such

further period as may be provided by order of the Court:

   1) secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

       Defendants’ Assets from or to Defendants’ Financial Accounts until further ordered by this

       Court;

   2) secreting, concealing, destroying, altering, selling off, transferring or otherwise disposing

       of and/or dealing with any computer files, data, business records, documents or any other

       records or evidence relating to Defendants’ Assets and Defendants’ Financial Accounts;

       and

   3) knowingly instructing any person or business entity to engage in any of the activities

       referred to in subparagraphs I(A)(I) through I(A)(7) and I(B)(1) through I(B)(2) above and

       I(C)(1) below.

C. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service

Providers are hereby restrained and enjoined from engaging in any of the following acts or

omissions for fourteen (14) days from the date of this order, and for such further period as may be

provided by order of the Court:

   1) within five (5) days after receipt of service of this Order, providing services to Defendants,

       Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, without

       limitation, continued operation of Defendants’ User Accounts and Merchant Storefronts;

       and




                                                7
       Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 13 of 22

   2) knowingly instructing any other person or business entity to engage in any of the activities

      referred to in subparagraphs I(A)(1) through I(A)(7), I(B)(1) through I(B)(2) and I(C)(1)

      above.

                 II.    Order to Show Cause Why A Preliminary Injunction
                              Should Not Issue And Order Of Notice

A. Defendants are hereby ORDERED to show cause before this Court why a preliminary

   injunction pursuant to Fed. R. Civ. P. 65(a), should not issue, at a telephone hearing on

   January 6, 2021, at 12:00 p.m. New York time. To participate in the hearing, parties shall

   parties shall dial 1-888-557-8511, and enter passcode 9300838.

B. IT IS FURTHER ORDERED that opposing papers, if any, shall be sent to the Court by

   email at OetkenNYSDChambers@nysd.uscourts.gov, filed electronically on ECF, and served

   on Plaintiff’s counsel by delivering copies thereof to the office of Epstein Drangel LLP at 60

   East 42nd Street, Suite 2520, New York, NY 10165, Attn: Jason M. Drangel on or before

   December 31, 2020. Plaintiff may file any Reply papers on or before January 5, 2021.

C. IT IS FURTHER ORDERED that Defendants are hereby given notice that failure to appear at

   the show cause hearing scheduled in Paragraph II(A) above may result in the imposition of a

   preliminary injunction against them pursuant to Fed. R. Civ. P. 65, which may take effect

   immediately upon the expiration of this Order, and may extend throughout the length of the

   litigation under the same terms and conditions set forth in this Order.




                                III.    Asset Restraining Order
A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 64 and 65 and N.Y. C.P.L.R. 6201

   and this Court’s inherent equitable power to issue provisional remedies ancillary to its authority

   to provide final equitable relief, as sufficient cause has been shown, that within five (5) days

   of receipt of service of this Order, the Financial Institutions shall locate and attach Defendants’


                                                 8
        Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 14 of 22

   Financial Accounts and shall provide written confirmation of such attachment to Plaintiff’s

   counsel.

    IV.       Order Authorizing Bifurcated and Alternative Service by Electronic Means
A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 4(f)(3), as sufficient cause has been

   shown, that service may be made on, and shall be deemed effective as to Defendants if it is

   completed by the following means:

   1)     delivery of: (i) PDF copies of this Order together with the Summons and Complaint, or

          (ii) a link to a secure website (including NutStore.com, a large mail link created through

          Rmail.com and via website publication through a specific page dedicated to this

          Lawsuit accessible through ipcounselorslawsuit.com) where each Defendant will be

          able to download PDF copies of this Order together with the Summons and Complaint,

          and all papers filed in support of Plaintiff’s Application seeking this Order to

          Defendants’ e-mail addresses to be determined after having been identified by

          ContextLogic pursuant to Paragraph V(C).

B. IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means ordered herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.

C. IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means ordered herein shall be made within five (5) days of the Financial

   Institutions and Third Party Service Providers’ compliance with Paragraphs III(A) and V(C)

   of this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Clerk of the Court

   shall issue a single original summons directed to all Defendants as listed in an attachment to

   the summons that will apply to all Defendants.



                                                9
       Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 15 of 22

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that service may be made

   and shall be deemed effective as to the following if it is completed by the below means:

   1) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PayPal

      Inc. will be able to download a PDF copy of this Order via electronic mail to EE Omaha

      Legal Specialist at EEOMALegalSpecialist@paypal.com;

   2) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

      ContextLogic, Inc. will be able to download a PDF copy of this Order via electronic mail

      to ContextLogic Inc.’s counsel, Dwight Lueck, at Dwight.Lueck@btlaw.com, Brittany

      Smith, at Brittany.Smith@btlaw.com, and Rocky Cislak, at Rocky.Cislak@btlaw.com;

   3) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where Payoneer

      Inc. will be able to download a PDF copy of this Order via electronic mail to Payoneer

      Inc.’s Customer Service Management at customerservicemanager@payoneer.com and

      Edward Tulin, counsel for Payoneer Inc., at Edward.Tulin@skadden.com; and

   4) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PingPong

      Global Solutions Inc. will be able to download a PDF copy of this Order via electronic mail

      to PingPong Global Solutions Inc.’s Legal Department legal@pingpongx.com.


                        V.    Order Authorizing Expedited Discovery
A. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1) Within fourteen (14) days after receiving service of this Order, each Defendant shall serve

      upon Plaintiff’s counsel a written report under oath providing:

          a. their true name and physical address;

          b. the name and location and URL of any and all websites that Defendants own and/or

              operate and the name, location, account numbers and URL for any and all User

              Accounts and Merchant Storefronts on any Third Party Service Provider platform

              that Defendants own and/or operate;
                                               10
       Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 16 of 22

          c. the complete sales records for any and all sales of Counterfeit Products, including

              but not limited to number of units sold, the price per unit, total gross revenues

              received (in U.S. dollars) and the dates thereof;

          d. the account details for any and all of Defendants’ Financial Accounts, including,

              but not limited to, the account numbers and current account balances; and

          e. the steps taken by each Defendant, or other person served to comply with Section

              I, above.

   2) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

      Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern and

      Eastern Districts of New York and Defendants who are served with this Order shall provide

      written responses under oath to such interrogatories within fourteen (14) days of service to

      Plaintiff’s counsel.

   3) Plaintiff may serve requests for the production of documents pursuant to Fed. R. Civ. P. 26

      and 34, and Defendants who are served with this Order and the requests for the production

      of documents shall produce all documents responsive to such requests within fourteen (14)

      days of service to Plaintiff’s counsel.

B. IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

   receipt of service of this Order the Financial Institutions shall identify any and all of

   Defendants’ Financial Accounts, and provide Plaintiff’s counsel with a summary report

   containing account details for any and all such accounts, which shall include, at a minimum,

   identifying information for Defendants, including contact information for Defendants

   (including, but not limited to, mailing addresses and e-mail addresses), account numbers and

   account balances for any and all of Defendants’ Financial Accounts and confirmation of said

   compliance with this Order.



                                                11
        Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 17 of 22

C. IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

   receipt of service of this Order, the Third Party Service Providers shall identify any and all of

   Defendants’ User Accounts and Merchant Storefronts, and provide Plaintiff’s counsel with a

   summary report containing account details for any and all User Accounts and Merchant

   Storefronts, which shall include, at a minimum, identifying information for Defendants and

   Defendants’ User Accounts and Defendants’ Merchant Storefronts, contact information for

   Defendants (including, but not limited to, mailing addresses and e-mail addresses) and

   confirmation of said compliance with this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1)     Within fourteen (14) days of receiving actual notice of this Order, all Financial

          Institutions who are served with this Order shall provide Plaintiff’s counsel all

          documents and records in their possession, custody or control (whether located in the

          U.S. or abroad) relating to any and all of Defendants’ Financial Accounts, including,

          but not limited to, documents and records relating to:

          a. account numbers;

          b. current account balances;

          c. any and all identifying information for Defendants, Defendants’ User Accounts and

              Defendants’ Merchant Storefronts, including, but not limited to, names, addresses

              and contact information;

          d. any and all account opening documents and records, including, but not limited to,

              account applications, signature cards, identification documents and if a business

              entity, any and all business documents provided for the opening of each and every

              of Defendants’ Financial Accounts;

          e. any and all deposits and withdrawals during the previous year from each and every

              one of Defendants’ Financial Accounts and any and all supporting documentation,

                                                12
        Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 18 of 22

             including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

             account statements; and

          f. any and all wire transfers into each and every one of Defendants’ Financial

             Accounts during the previous year, including, but not limited to, documents

             sufficient to show the identity of the destination of the transferred funds, the identity

             of the beneficiary’s bank and the beneficiary’s account number.

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1)     Within fourteen (14) days of receipt of service of this Order, the Third Party Service

          Providers shall provide to Plaintiff’s counsel all documents and records in its

          possession, custody or control (whether located in the U.S. or abroad) relating to

          Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, but not

          limited to, documents and records relating to:

          a. any and all User Accounts and Defendants’ Merchant Storefronts and account

             details, including, without limitation, identifying information and account numbers

             for any and all User Accounts and Defendants’ Merchant Storefronts that

             Defendants have ever had and/or currently maintain with the Third Party Service

             Providers that were not previously provided pursuant to Paragraph V(C);

          b. the identities, location and contact information, including any and all e-mail

             addresses of Defendants that were not previously provided pursuant to Paragraph

             V(C);

          c. the nature of Defendants’ businesses and operations, methods of payment, methods

             for accepting payment and any and all financial information, including, but not

             limited to, information associated with Defendants’ User Accounts and

             Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

             and listing history under such accounts and Defendants’ Financial Accounts with

                                                13
       Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 19 of 22

                any and all Financial Institutions associated with Defendants’ User Accounts and

                Defendants’ Merchant Storefronts; and

          d. Defendants’ manufacturing, importing, exporting, advertising, marketing,

                promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                Products, or any other products bearing the B&O Marks and/or marks that are

                confusingly similar to, identical to and constitute an infringement of the B&O

                Marks.

                                       VI.    Security Bond

A. IT IS FURTHER ORDERED that Plaintiff shall place security in the amount of $5000

   with the Court which amount is determined adequate for the payment of any damages any

   person may be entitled to recover as a result of an improper or wrongful restraint ordered

   hereunder.

                                      VII.    Sealing Order

A. IT IS FURTHER ORDERED that Plaintiff’s Complaint and exhibits attached thereto, and

   Plaintiff’s ex parte Application and the Declarations Morten Serup and Jason M. Drangel in

   support thereof and exhibits attached thereto and this Order shall remain sealed until the

   Financial Institutions and Third Party Service Providers comply with Paragraphs I(B)-(C),

   III(A) and V(C) of this Order.


SO ORDERED.

SIGNED this 21st day of December, 2020, at 1:45 p.m.

                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE




                                                 14
                                                       SCHEDULE A
                                    Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 20 of 22


No.   Defendant               Infringing Listing                                      Merchant Storefront
1     15626122961             https://www.wish.com/product/5e622c78e872ef2cc377fd27   https://www.wish.com/merchant/5e38219fe489d5559c965d64
2     18520780903             https://www.wish.com/product/5e622c7666baf82cdf896f2d   https://www.wish.com/merchant/5e35212b913001037cdbbd9b
3     alicy2493               https://www.wish.com/product/5fbb63c0902c5a3d309310c1   https://www.wish.com/merchant/5f9a21940e46e92d9cc8042c
4     amila                   https://www.wish.com/product/5f074ae4a50cd9653301a527   https://www.wish.com/merchant/584cfaa473c8764c842b1909
5     Andy boutique store     https://www.wish.com/product/5fb781f329ab41358ee23f1f   https://www.wish.com/merchant/5d5151e0838897074ee6915d
6     BBlishiwo               https://www.wish.com/product/5f5f10b73ca8952291989c22   https://www.wish.com/merchant/5acc77a0a71fbf46c7c8846e
7     Blue sky Green sea      https://www.wish.com/product/5f865ce98a35e40050baf54d   https://www.wish.com/merchant/5b064fe35920697682e5a56e
8     BOOMLY                  https://www.wish.com/product/5fb32adac87997398661d603   https://www.wish.com/merchant/5e69670548635a003f23858f
9     boyce                   https://www.wish.com/product/5f66ccd748656478a05bb235   https://www.wish.com/merchant/57985b1521933e2f22d37f82
10    capfuyou5703            https://www.wish.com/product/5f895c1d41db45003d175c1b   https://www.wish.com/merchant/5eca22a300ef97b61637dc6a
11    cforkty                 https://www.wish.com/product/5f598ad43f63f607c8f3d96f   https://www.wish.com/merchant/5e37ba8c24c3ff4731501bf3
12    czyouth0222             https://www.wish.com/product/5f3e083ab852832b869297df   https://www.wish.com/merchant/59e998f9471c1478a178a41b
13    deidei6666              https://www.wish.com/product/5f6990d3c2aeb500400a265d   https://www.wish.com/merchant/5b99d5378e9f941f30ed8666
14    dhyyouth0113            https://www.wish.com/product/5f3e08723d4fae168f2d7463   https://www.wish.com/merchant/5a03fa46eea5c572eaed606b
15    DSLKJFO5                https://www.wish.com/product/5f6082d5de554e153a9b264f   https://www.wish.com/merchant/5d4cc9c1b97c255c3fcd41ff
16    dtyo31ww                https://www.wish.com/product/5f5f12dd2e08d5c08b93b2d7   https://www.wish.com/merchant/5ef2ca0e4e0b2926800dbda7
17    duxiaoxueln99075        https://www.wish.com/product/5f71756c258e0f4673518279   https://www.wish.com/merchant/5b558633bd48481ab141d90d
18    Esepreny Baby's         https://www.wish.com/product/5f44c381286521003f0c3f39   https://www.wish.com/merchant/5ec7599218a38a414278d83b
19    FFGHM                   https://www.wish.com/product/5f33861b053e55003ca33421   https://www.wish.com/merchant/5e695171f2699af490c3d2da
20    fgjd7uy63               https://www.wish.com/product/5f4ef544b440c502ed21f5c2   https://www.wish.com/merchant/5ee050d8b3f3941c022db019
21    fgsrtwartaw             https://www.wish.com/product/5f928c7dbade670e45afb5d1   https://www.wish.com/merchant/5ec656123082d50ac13e2b3d
22    fgxxhgrt                https://www.wish.com/product/5f87c0a87fb8f306e00e12f4   https://www.wish.com/merchant/5f2f6f520b0742ab54c49322
23    fhgdtr                  https://www.wish.com/product/5f695d9fc02ec7f6867e1e59   https://www.wish.com/merchant/5f12a49db4702f2cd2a90f40
24    fhgrtre                 https://www.wish.com/product/5f9a4cc9945bb609ce22e57d   https://www.wish.com/merchant/5f082340fc2f262ba4832d48
25    flowerton               https://www.wish.com/product/5f3237008414870d9eedef95   https://www.wish.com/merchant/5e37b58e5ba64b45a5b798ba
26    fltyrjvrg               https://www.wish.com/product/5f45fb758befc50fc383aa10   https://www.wish.com/merchant/5ec64c4f01e08d3f22ba4487
27    full cat                https://www.wish.com/product/5f3a19812ee069eff4340bad   https://www.wish.com/merchant/5d438e138982b93e7ae062d3
28    gcjaetwrqweQW           https://www.wish.com/product/5f3cc1168af35205ab03a759   https://www.wish.com/merchant/5e9d43e6da2ff2220147a0e5
29    Happy‐LXL               https://www.wish.com/product/5f59da7f6751b218d2f56759   https://www.wish.com/merchant/5d3d635e72b0c92c421ead7d
30    HILLKY                  https://www.wish.com/product/5faa2eda26da06dbe39011d8   https://www.wish.com/merchant/5e694b78c6a6e6f588be76de
31    his983y7                https://www.wish.com/product/5f55d802b908740044a7b21b   https://www.wish.com/merchant/5d48d4f122f3011148e6ddca
32    hollespirate            https://www.wish.com/product/5f3a1976289b9211d65f3e18   https://www.wish.com/merchant/56d6f64499b3a916b8552e36
33    Home ChenKu             https://www.wish.com/product/5f68009957addf0f247cd69d   https://www.wish.com/merchant/5dfcecd93aff1121c94f32b3
34    hop with your feeling   https://www.wish.com/product/5e9028056a3dd84efaa5c27d   https://www.wish.com/merchant/57011735c1bed108976cd95f
35    hourminu5               https://www.wish.com/product/5f32290096c57f003e44f292   https://www.wish.com/merchant/5e379f9c99c710100020186d
36    Iluminaty               https://www.wish.com/product/5f6ae7ec23780ff58534b83d   https://www.wish.com/merchant/5f6030bb137df432fe541aba
37    InaBine                 https://www.wish.com/product/5f6800c2c85c96b31857ca3a   https://www.wish.com/merchant/5e00de6cf3b39d1ec6ce98ee
38    irntbfdoe               https://www.wish.com/product/5f32370b6a58e6004bdc7173   https://www.wish.com/merchant/5e33b79b08561e08d1c3eda9



                                                                                                                                               1
                                 Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 21 of 22


39   ISNJA                 https://www.wish.com/product/5f62c99b30b76501a204afc9   https://www.wish.com/merchant/5e6ef8b4eb2b33c18077df61
40   jiangkun home store   https://www.wish.com/product/5f6065cd3a72cc00409a6849   https://www.wish.com/merchant/564ac274b5360536281ba079
41   jiechengdianzi        https://www.wish.com/product/5e64cd9fc6ead817cdac2326   https://www.wish.com/merchant/570a770fa18a3f58f96cf5ea
42   junetry               https://www.wish.com/product/5f507f8921c4360afb559530   https://www.wish.com/merchant/5e37a9320f13ee44f3bc682d
43   kuangduang            https://www.wish.com/product/5f61d7eb5e127b0049028cbe   https://www.wish.com/merchant/5d5a8c7b40defd04feaca689
44   lksdjkgal             https://www.wish.com/product/5f533e480de213004ebc43bc   https://www.wish.com/merchant/5d49421f516537578d7d903d
45   luotianxiu            https://www.wish.com/product/5f3ccf07639d2b004622518c   https://www.wish.com/merchant/5eb4bfae72cc9b0c9b2cbc45
46   Marichu               https://www.wish.com/product/5f59df98445842165aec19c6   https://www.wish.com/merchant/5cd68d508da3ad22123ddeef
47   NBsq                  https://www.wish.com/product/5f71ab125cefbe29922bdc8a   https://www.wish.com/merchant/5dad91f175bebf0df00d1f7b
48   nvmcfhsert            https://www.wish.com/product/5faa202cbe5d11b09850210f   https://www.wish.com/merchant/5f856c5aff5ff7ff95c0f200
49   pdormmgdf             https://www.wish.com/product/5f5ed8cc36e3a7b5dba0d18e   https://www.wish.com/merchant/5e9bff1329e786236530680a
50   peaher                https://www.wish.com/product/5f6df82a0326a627ca85e484   https://www.wish.com/merchant/58e633cff16e6a1ec46a0542
51   Perspective01         https://www.wish.com/product/5f9680365f1219979315681a   https://www.wish.com/merchant/5e2ba81b7c168a0779238596
52   pipixiadeai           https://www.wish.com/product/5f66b2200ee73573eae6f7be   https://www.wish.com/merchant/5adeb9fa421595351d87dea4
53   qitangdashengsun      https://www.wish.com/product/5f32b4ee8329b7003a3a972a   https://www.wish.com/merchant/58bab94cde2276510787be3c
54   renxingbenshan        https://www.wish.com/product/5f68495e99b8bcbc586d6f1b   https://www.wish.com/merchant/5b7a2c73fbcfde166a3e61d3
55   rrvtsppppp            https://www.wish.com/product/5face05c26e6b2a90a763768   https://www.wish.com/merchant/5f677b82471217491152a8e2
56   SALE Official Store   https://www.wish.com/product/5fbf16d2ea00bdc0925727b0   https://www.wish.com/merchant/5d5659b433f0b46c16f7046b
57   sankutoy20            https://www.wish.com/product/5f1e51dedea354003a462520   https://www.wish.com/merchant/5e3683005ba64b1957b798cc
58   shop‐store            https://www.wish.com/product/5f6e24ecf7d86627dd747157   https://www.wish.com/merchant/5815a290af5d3c34857e95b5
59   soledabravoimport     https://www.wish.com/product/5f97c6bedd6123005068a7fe   https://www.wish.com/merchant/5f4589c01c7fa48f9ee292a2
60   songyuanyu            https://www.wish.com/product/5f71757bbbd0c80041677afa   https://www.wish.com/merchant/5d6dd1ebaef7d475fce2dea3
61   stt6556               https://www.wish.com/product/5f48956eeccc4f003fdf5095   https://www.wish.com/merchant/5e32953cc3417512c2c4900f
62   sunchengjing          https://www.wish.com/product/5fc485c1bd10f7c767f47b65   https://www.wish.com/merchant/5f3f6d129847300a83bfdd06
63   Sunny118              https://www.wish.com/product/5e9d1147d2054e1030ecdca3   https://www.wish.com/merchant/5adae64940626a32656e1680
64   Sunshine wall         https://www.wish.com/product/5f601989a9ff3d0049e25e00   https://www.wish.com/merchant/5e2a9ce4a6ae900f2e6a13d2
65   sunyanzhi             https://www.wish.com/product/5fb3d9f5e8aa01e0ea2ca40e   https://www.wish.com/merchant/5b88fbd89996c825a4d3989a
66   szmLOVE               https://www.wish.com/product/5f3e08833d4fae09922d856c   https://www.wish.com/merchant/5acc633e5ebcfd36a8b51198
67   VCGJV                 https://www.wish.com/product/5fbf24477ec813eda54070c5   https://www.wish.com/merchant/5f6ae9fca38675003f3ca97b
68   wangsan               https://www.wish.com/product/5f316adaceee986486662d42   https://www.wish.com/merchant/589c38eccc73c24f555008f3
69   wbt525                https://www.wish.com/product/5f1e52a1990a4d374a37dd05   https://www.wish.com/merchant/5e3537ce29e7866d6404eaa1
70   weichenpen            https://www.wish.com/product/5f2f97b8520d15970cba5439   https://www.wish.com/merchant/5b7bd4b1650d2d202b2b63bd
71   wsp5322132            https://www.wish.com/product/5fbf5205c2952b94813696c4   https://www.wish.com/merchant/5e186f400bd2311ca2bdb930
72   Xiaobingfenging       https://www.wish.com/product/5f5f13b5d05280bc2edc7ea6   https://www.wish.com/merchant/5acecd7c9722334bcf3b37ec
73   xululuo               https://www.wish.com/product/5f71758afd495b0040854661   https://www.wish.com/merchant/5d6e105484bdc6020b46ea5e
74   xumingshop            https://www.wish.com/product/5f2776bf70ca650047017189   https://www.wish.com/merchant/5e65a08f00ff37df5a8f3bf8
75   YanhemukQ             https://www.wish.com/product/5f6b0eac6fccea15d9491bb8   https://www.wish.com/merchant/5e6de1025510404065a39174
76   YIFang2015            https://www.wish.com/product/5f6e25fb2634b631e10fedc2   https://www.wish.com/merchant/576b81350fb17f7f2e2c174c
77   yuerncvhf             https://www.wish.com/product/5f8a8fb8e7d29a11d7be9867   https://www.wish.com/merchant/5e9d50c52aad6e80cce81b9c



                                                                                                                                            2
                           Case 1:20-cv-10416-JPO Document 15 Filed 01/21/21 Page 22 of 22


78   zhaoyalin5155   https://www.wish.com/product/5fb71ab5dedf910050487bf8   https://www.wish.com/merchant/5eca366e29e7861648816201
79   zhou12345       https://www.wish.com/product/5e65a8301d85879383953b54   https://www.wish.com/merchant/5e312730e19bb70e56315c4b




                                                                                                                                      3
